RaeNes, J.
The question propounded to the jury was immaterial, and the trial court must have so found, because it was answered in favor of the contention of the defendants *389while judgment went for the plaintiff. Defendants made no request that any other issue be submitted to the jury; so if there were any other issuable fact or facts in controversy, we must, under the statute, presume a finding thereon in plaintiff’s favor, provided there is sufficient evidence in the record to support such a finding. The note was regular on its face and negotiable in form. The plaintiff testified that one Al-lerton purchased it before maturity, and in fact two days before the day it bore date, for a full and fair consideration, and that plaintiff in turn purchased it from Allerton before due, for its face value, in good faith, without notice of any infirmity therein. Plaintiff also testified to other facts tending to show that he was a holder in due course under our negotiable instrument law, sec. 1676 — 22, Stats. (Supp. 1906: Laws of 1899, ch. 356). There was no evidence offered to the contrary, except that of the defendants Riemer and Sullivan to the effect that the note was not executed until the day it bore date. The evidence of plaintiff in reference to his purchase of the note is uncontradicted. His evidence as to when Allerton purchased the note is impeached by the verdict of the jury. But the trial court might very well conclude that plaintiff was mistaken as to the date of the Allerton purchase and that the rest of his evidence was true on all the essential points in the case, and if so such evidence was ample to support a finding by the court that' plaintiff became a bona fide purchaser of the note in due course of business for a valuable consideration before maturity. This being so, the judgment should be affirmed.
By the Gouri. — Judgment affirmed.